Citation Nr: 0026800	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his former wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from March 1998 and December 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

FINDING OF FACT

The veteran has presented evidence of a claim of service 
connection for PTSD that is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran is claiming 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Only when that initial burden has 
been met does the duty of the Secretary to assist such a 
claimant in developing the facts pertinent to the claim 
attach.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) 
(codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen, 10 Vet. App. at 137.

In this case, the record contains several diagnoses of PTSD 
related to the veteran's experiences in the Republic of 
Vietnam.  Specifically, a VA examiner in February 1998 
diagnosed the veteran with PTSD, chronic.  The examiner 
indicated that "[i]f the stressor is verified...it is very 
clear this man has post-traumatic stress disorder."  The 
veteran was also diagnosed with PTSD in February 1999 and 
March 1999.

The veteran testified in April 1999 that he underwent several 
stressful events during his active duty in Vietnam.  He 
reported that one of the servicemen in his unit was badly 
injured, that he stopped some servicemen from raping two 
young girls in a small village, and that he witnessed a young 
boy's head impaled on the end of a pole.  Because the 
veteran's testimony, for the purposes of well groundedness, 
is sufficient evidence to establish an in-service stressor, 
and because the VA medical evidence contains multiple 
diagnoses of PTSD attributable to the veteran's reported in-
service stressors, the Board finds the claim of service 
connection for PTSD to be well grounded.  38 U.S.C.A. § 5107.


ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed below.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, the VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran indicated at his April 1999 RO hearing that he 
had participated in combat during his tour of duty in 
Vietnam.  His Defense Department (DD) Form 214 does not, 
however, reflect any of the commendations, awards, or badges, 
such as the Combat Infantryman's Badge or the Purple Heart, 
that would show conclusively that he engaged in combat with 
the enemy, see VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000), and there is nothing currently in the claims file 
establishing that he participated in combat.  In fact, the RO 
has already determined that the veteran did not engage in 
combat during his active duty in Vietnam.  Absent 
confirmatory evidence of participation in combat, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993);  Cohen, 10 Vet. 
App. at 150.

In support of his claim, the veteran has additionally offered 
some treatise material-Post-Traumatic Stress Disorder:  An 
Overview, by Matthew J. Friedman, M.D., Ph.D.  His brother 
submitted an April 1999 letter describing the veteran's 
overall negative change in attitude following his return from 
Vietnam.  More importantly, the veteran submitted a letter, 
received by the RO in July 1998, outlining his claimed 
stressors.  These stressors were essentially the same as the 
ones to which he testified at his April 1999 RO hearing.  

The veteran stated that one of the servicemen in his unit by 
the name of Bob Weller was severely wounded by a landmine in 
Duchoe (sic) about five or six months prior to his rotation 
back to the United States.  This time frame would date the 
incident as occurring in June 1969.  The veteran also 
reported that his unit was the 575th Cavalry Unit, Company 
"B."  He further described an incident whereupon he walked 
in on soldiers attempting to rape a Vietnamese girl, and the 
death of a 12-year-old Vietnamese boy.  He did not, however, 
provide any specifics regarding the second two incidents that 
would be useful for verification purposes.

VBA's Adjudication Procedure Manual, M21-1, Part III, 
5.14(b)(3) provides, "In cases where available records do not 
provide objective or supportive evidence of the alleged in[-
]service traumatic stressor, it is necessary to develop for 
this evidence."  The adjudication manual also provides, "If a 
VA examination or other medical evidence establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."

The record shows that the USASCRUR has not been contacted in 
an attempt to verify the veteran's claimed in-service 
stressors.  The hearing officer stated in the April 1999 
supplemental statement of the case that the veteran's 
stressors were not of the type that could be verified by 
USASCRUR.  However, in light of the veteran's description of 
the severely wounded serviceman's name, location, and June 
1969 time frame, the Board concludes that the RO should 
attempt to verify that this stressor occurred.  Additionally, 
the veteran testified at the April 1999 hearing that he had 
been attending weekly PTSD therapy sessions at the VA Medical 
Center in Topeka, Kansas.  Although progress notes of 
February 1999 and March 1999 are currently of record, any 
documentation of subsequent sessions should be associated 
with the record.

In view of the foregoing, and in order to comply with the 
VA's duty-to-assist obligation as set forth in 38 U.S.C.A. § 
5107(a) (West 1991), this matter is hereby REMANDED to the RO 
for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should associate all PTSD outpatient 
treatment records from the VA Medical 
Center in Topeka, Kansas with the claims 
file.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
more specific information regarding the 
claimed stressors to which he was exposed 
during his period of service in order to 
assist in verification.  He should be 
instructed to provide specific details of 
the claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be 
informed that the Court has held that 
requiring a claimant to provide this 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

3.  The RO should review the claims file 
thoroughly and prepare a summary of all 
stressors alleged by the veteran.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  The 
RO should also attempt to verify that the 
serviceman who was seriously injured was 
assigned to the veteran's unit, the 575th 
Cavalry, Company "B," during June 1969.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim, 
with due consideration given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran is free to submit additional evidence and argument in 
connection with this appeal.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



